UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7122



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MONTE DECARLOS WINSTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-99-30; CA-05-246)


Submitted:   October 20, 2005             Decided:   October 31, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Monte Decarlos Winston, Appellant Pro Se.  S. David Schiller,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Monte Decarlos Winston seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2000)

motion.     28     U.S.C.    §   2244(d)(1)      (2000).     The   order    is   not

appealable unless a circuit justice or judge issues a certificate

of appealability.       28 U.S.C. § 2253(c) (2000).              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists    would    find     the      district    court’s   assessment      of   his

constitutional      claims       is   debatable     and   that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Winston has not demonstrated error in the

district    court’s    procedural        ruling.      Accordingly,     we   deny   a

certificate of appealability and dismiss the appeal.                   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                         DISMISSED




                                         - 2 -